EXHIBIT 10.1




SIAR CAPITAL, LLC
660 MADISON AVENUE
NEW YORK, NEW YORK 10021


CONSULTING AGREEMENT




June 27, 2008


United Energy Corporation
600 Meadowlands Parkway
No. 20
Secaucus, New Jersey 07094


Gentlemen:


This letter will confirm our agreement (the AAgreement@) pursuant to which Siar
Capital, LLC (the AConsultant@), has been retained to serve as a management
consultant and advisor to United Energy Corporation (the ACompany@) for a period
of five years commencing on the date hereof unless extended by mutual written
consent of the parties hereto. The undersigned hereby agrees to the following
terms and conditions:


1.
Duties of Consultant. The Consultant shall, at the request of the Company, upon
reasonable notice, render the following services (the “Services”):




 
(i)
introduce the Company to prospective underwriters, auditors and legal counsel.




 
(ii)
provide financial guidance on issues of budgeting, compensation and financial
structure.

     

  (iii)  assist the Company in developing sources of financing.



 

 
 

--------------------------------------------------------------------------------

 


 
(iv)
develop together with the Company an investor relations program, including the
hiring of an investor relations firm.




 
(v)
provide advice and guidance regarding an employee option and warrant program.




 
(vi)
provide advice and guidance regarding prospective appointments to the Board of
Directors of the Company.



2. Compensation. As compensation for the services herein, the Company shall pay
to the Consultant an amount equal to two percent of the annual increase in the
market capitalization of the Company during each twelve month period of the
consulting term, as determined by the average closing price for the thirty
trading days preceding the end of each such twelve month period as compared to
the higher of (i) the average closing price for the thirty trading days
preceding the end of the prior twelve month period (the “Base Year”) and (ii)
the highest average closing price for the thirty trading days preceding the end
of any prior Base Year hereunder, except that the market capitalization at the
commencement of the consulting term shall be based on a price of $.50 per share.
Notwithstanding the foregoing, the compensation payable to Siar shall be limited
to a maximum aggregate increase in market capitalization during the term hereof
of $200 million. For purposes of this Section, the average closing price shall
be determined by the volume-based weighted average for each relevant thirty day
period.


The foregoing compensation shall be paid thirty days after the end of each
twelve month period during the consulting term, provided any such payment shall
be deferred in the event the Company at such time does not have at least eight
months fixed cost coverage, which deferment shall continue until such time as
such fixed cost coverage requirement is satisfied. In the event that such
deferral shall continue for more than thirty days, the Company, at the option of
Siar, shall issue to Siar, in lieu of such annual payment, such number of shares
of Common Stock as shall equal such annual payment amount divided by 75% of the
average closing price for the thirty trading days preceding the end of the
corresponding Base Year. For purposes of determining market capitalization, the
average closing price as provided herein shall be multiplied by the number of
shares of common stock issued and outstanding as of the end of each 12 month
period during the term hereof.


3.
Expenses. The Company shall reimburse the Consultant for all of its reasonable
and pre-approved travel and other out-of-pocket expenses incurred in connection
with its engagement hereunder.



4.
Relationship. Nothing herein shall constitute Consultant as an employee or agent

 

 
 

--------------------------------------------------------------------------------

 

of the Company and the Consultant shall not have the authority to obligate or
commit or bind the Company in any manner whatsoever.


5.
Confidentiality. Except in the course of the performance of its duties
hereunder, Consultant agrees that it shall not disclose any trade secrets,
know-how, or other proprietary information not in the public domain learned as a
result of Consultant=s services to the Company unless and until such information
become generally known or unless compelled to do so pursuant to subpoena or
court order.



6.
Information. The Company recognizes and confirms that the Consultant will be
using information provided by or on behalf of the Company in connection with the
performance of its duties under this Agreement, and that the Consultant does not
assume any responsibility for and may rely upon, without independent
verification, the accuracy and completeness of any such information. The Company
hereby warrants that any information relating to the Company that is furnished
to the Consultant by or on behalf of the Company will be fair, accurate and
complete and will not contain any material omissions or misstatements of fact.



7.
Indemnity. The Company shall indemnify the Consultant from liability it may
incur in connection with the performance of its duties hereunder to the extent
that such liability is a result of false information provided to the Consultant
by the Company or breach by the Company of this Agreement.



8.
Assignment. The Agreement shall not be assignable by any party (except to
successors to all or substantially all of the business of either party) for any
reason whatsoever without the prior written consent of the other party, which
consent may be arbitrarily withheld by the party whose consent is required.


 
 

--------------------------------------------------------------------------------

 



9.
Governing Law; Submission to Jurisdiction. This Agreement shall be deemed to be
a contract made under the laws of the State of New York and for all purposes
shall be construed in accordance with the laws of said State. The Company and
Consultant hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the courts of the State of New York and of the United
States of America located in the State of New York, City of New York, for any
actions, suits or proceedings arising out of or relating to this letter and the
transactions contemplated hereby (and agree not to commence any actions, suite
or proceeding relating thereto except in such courts), and further agree that
service of process for any a action, suit or proceeding brought against the
Company or the Consultant, as the case may be, in any such court. The Company
and Consultant also hereby irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding arising out of this
letter or the transactions contemplated hereby, in the courts of the State of
New York or the United States of America located in the State of New York,
County of New York and hereby further irrevocably and unconditionally waive, and
agree not to plead a claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.



10. Termination. The Company shall have the right to terminate this Agreement in
the event that (i) the services of the Consultant by its principal, Jack Silver,
shall be discontinued due to any reason during the terms hereof; and/or (ii) the
Consultant, together with affiliates of the Consultant, shall cease to be the
beneficial owner of at least one-third of the number of shares of common stock
of the Company presently owned by such parties.
 
11.
Miscellaneous. This letter (a) incorporates the entire understanding of the
parties

with respect to the subject matter hereof and supersedes all previous agreements
should they exist with respect thereto, whether written or oral, (b) may not be
amended, modified or waived except in a writing executed by the Company and the
Consultant and their respective successors and assigns. This letter may
be executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original for all purposes, but all such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of this letter by facsimile shall be equally effective as delivery
of an executed original counterpart of this letter.


Please confirm that the foregoing is in accordance with your understanding and
agreement with the Consultant by signing and returning to us a copy of this
letter, which shall become our binding agreement upon our receipt.


We are delighted to accept this engagement and look forward to working with you
on this assignment.


Very truly yours,

        Siar Capital, LLC  
   
   
    By:   /s/ Jack Silver  

--------------------------------------------------------------------------------

 
Name:
Title:


 


Agreed and accepted as of
the date first above written:
 
United Energy Corporation
 
      /s/ Ronald Wilen      

--------------------------------------------------------------------------------

Name: Ronald Wilen
Title: President
           


 


 


 
 